                         Case 1:20-mj-00229-AJ Document 7 Filed 01/12/21 Page 1 of 1

O AO 470 (Rev. 1/09) Order of Temporary Detention (NH-1/09)


                                      UNITED STATES DISTRICT COURT
                                        District of New Hampshire
      United States of America

                          v.                                                                     20-mj-229-01-AJ
                                                                                   Case Number: _______________________

       Ryder Windegar
      _________________________________
               (Defendant)


                                     ORDER OF TEMPORARY DETENTION PENDING
                                      HEARING PURSUANT TO BAIL REFORM ACT


                                   x Government  Defendant, it is ORDERED that a detention hearing is
                Upon motion of the 

                     1/14/2021
      set for ____________________________________              12:00 PM
                                                   * at ___________________________________
                             Date                                     Time

      before a judicial officer at the U. S. District Court for the District of New Hampshire at the Warren B.

      Rudman United States Courthouse, 55 Pleasant Street, Concord, New Hampshire.

                Pending this hearing, the defendant shall be held in custody by the United States Marshal or other

      authorized representative and produced for the hearing. The custodian must bring the defendant to the

      hearing at the time, date and place set forth above.



             1/12/2021
      Date: ________________________                                                ______________________________________
                                                                                   x United States Magistrate Judge
                                                                                     United States District Judge

      cc:   U.S. Attorney
            U.S. Marshal
            U.S. Probation
            Defendant's attorney
      ____________________
                *If not held immediately upon defendant’s first appearance, the hearing may be continued for up to three days upon motion of the
      Government, or up to five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
                A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth the grounds
      that may be asserted only by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney
      for the Government or upon the judicial officer’s own motion if there is a serious risk that the defendant (a) will flee or (b) will obstruct or
      attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
